     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 1 of 32 Page ID #:1



 1   POMERANTZ LLP
     Jennifer Pafiti (SBN 282790)
 2
     1100 Glendon Avenue, 15th Floor
 3   Los Angeles, California 90024
     Telephone: (310) 405-7190
 4   E-mail: jpafiti@pomlaw.com
 5   Attorney for Plaintiff
 6
     [Additional Counsel on Signature Page]
 7

 8
                           UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11
      ALEX SWARTZENDRUBER,
      Individually and On Behalf of All        Case No.
12    Others Similarly Situated,
13
                                    Plaintiff,
                                                  CLASS ACTION
14    v.
15                                     COMPLAINT FOR VIOLATIONS OF
      COLONY CAPITAL, INC., THOMAS THE FEDERAL SECURITIES LAWS
16    J. BARRACK, JR., MARK M.
17    HEDSTROM, and DARREN J.          DEMAND FOR JURY TRIAL
      TANGEN,
18                         Defendants.
19
20

21

22

23

24

25

26
27

28
                                              1
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 2 of 32 Page ID #:2



 1         Plaintiff Alex Swartzendruber (“Plaintiff”), individually and on behalf of all
 2
     other persons similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s
 3

 4   complaint against Defendants, alleges the following based upon personal knowledge

 5   as to Plaintiff and Plaintiff’s own acts, and information and belief as to all other
 6
     matters, based upon, inter alia, the investigation conducted by and through
 7

 8   Plaintiff’s attorneys, which included, among other things, a review of the

 9   Defendants’ public documents, conference calls and announcements made by
10
     Defendants, United States (“U.S.”) Securities and Exchange Commission (“SEC”)
11

12   filings, wire and press releases published by and regarding Colony Capital, Inc.

13   (“Colony” or the “Company”), analysts’ reports and advisories about the Company,
14
     and information readily obtainable on the Internet. Plaintiff believes that substantial
15

16   evidentiary support will exist for the allegations set forth herein after a reasonable
17   opportunity for discovery.
18
                                  NATURE OF THE ACTION
19
20         1.     This is a federal securities class action on behalf of a class consisting
21   of all persons other than Defendants who purchased or otherwise acquired Colony
22
     securities between August 9, 2019 and May 7, 2020, both dates inclusive (the “Class
23

24   Period”), seeking to recover damages caused by Defendants’ violations of the federal
25   securities laws and to pursue remedies under Sections 10(b) and 20(a) of the
26
     Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated
27

28   thereunder, against the Company and certain of its top officials.
                                               2
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 3 of 32 Page ID #:3



 1         2.     Colony is a leading global investment management firm with assets
 2
     under management of $55 billion. The Company manages capital on behalf of its
 3

 4   stockholders, as well as institutional and retail investors in private funds, and traded

 5   and non-traded real estate investment trusts.
 6
           3.     On August 9, 2019, Colony announced that it would sell its multi-
 7

 8   billion dollar industrial portfolio and, potentially, its related management platform.

 9         4.     On September 30, 2019, Colony announced that Blackstone (NYSE:
10
     BX) would acquire Colony Industrial, the industrial real estate assets and affiliated
11

12   industrial operating platform of the Company, for $5.9 billion.

13         5.     On November 7, 2019, Colony Credit Real Estate (NYSE:CLNC)
14
     announced that “third party valuation experts assisted the [c]ompany in a robust
15

16   strategic reassessment of [its] entire asset base,” that, “[d]uring this process [the
17   company] identified and separated a Legacy, Non-Strategic Portfolio and made
18
     meaningful changes to the original business plans,” and that “[g]oing forward, [the
19
20   company] plan[s] to report the operations and dispositions from [its] Core Portfolio
21   and the Legacy, Non-Strategic Portfolio separately.”
22
           6.     Throughout the Class Period, Defendants made materially false and
23

24   misleading statements regarding the Company’s business, operational and
25   compliance policies.      Specifically, Defendants made false and/or misleading
26
     statements and/or failed to disclose that: (i) Colony’s sale of its industrial real estate
27

28   portfolio and the bifurcation of Colony Credit Real Estate’s portfolio were
                                                 3
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 4 of 32 Page ID #:4



 1   foreseeably likely to negatively impact Colony’s financial and operating results; (ii)
 2
     certain of Colony’s remaining portfolio companies carried unsustainable levels of
 3

 4   debt secured by hotels and healthcare-related properties and were thus at a

 5   significant risk of default; and (iii) as a result, the Company’s public statements were
 6
     materially false and misleading at all relevant times.
 7

 8         7.        On November 8, 2019, Colony announced its financial results for the

 9   third quarter of 2019. Among other results, the Company reported a GAAP net loss
10
     of $555 million, or $1.15 per share, which “notably included reductions of goodwill,
11

12   real estate and provision for loan losses totaling $540.3 million . . . of which $387.0

13   million was attributable to the reduction of goodwill primarily as a result of the
14
     pending sale of the Company’s industrial investment management business and
15

16   related real estate portfolio, and the decrease in management fees from Colony
17   Credit Real Estate, Inc. resulting from impairments related to its portfolio
18
     bifurcation.”
19
20         8.        On this news, Colony’s stock price fell $0.48 per share, or 8.76%, to
21   close at $5.00 per share on November 8, 2019.
22
           9.        Then, on May 8, 2020, Colony issued a press release announcing its
23

24   financial and operating results for the first quarter of 2020. In the press release,
25   Colony reported that its portfolio companies had defaulted on $3.2 billion of debt
26
     secured by hotels and healthcare-related properties and that Colony had received a
27

28   notice of acceleration covering $780 million of the defaulted debt.
                                                4
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 5 of 32 Page ID #:5



 1         10.    On this news, Colony’s stock price fell $0.08 per share, or 3.81%, to
 2
     close at $2.02 per share on May 8, 2020.
 3

 4         11.    As a result of Defendants’ wrongful acts and omissions, and the

 5   precipitous decline in the market value of the Company’s securities, Plaintiff and
 6
     other Class members have suffered significant losses and damages.
 7

 8                             JURISDICTION AND VENUE

 9         12.    The claims asserted herein arise under and pursuant to Sections 10(b)
10
     and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5
11

12   promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

13         13.    This Court has jurisdiction over the subject matter of this action
14
     pursuant to 28 U.S.C. § 1331 and Section 27 of the Exchange Act.
15

16         14.    Venue is proper in this Judicial District pursuant to Section 27 of the
17   Exchange Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1391(b). Colony is headquartered
18
     in this Judicial District, Defendants conduct business in this Judicial District, and a
19
20   significant portion of Defendants’ activities took place within this Judicial District.
21         15.    In connection with the acts alleged in this complaint, Defendants,
22
     directly or indirectly, used the means and instrumentalities of interstate commerce,
23

24   including, but not limited to, the mails, interstate telephone communications, and the
25   facilities of the national securities markets.
26
27

28
                                                 5
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 6 of 32 Page ID #:6



 1                                        PARTIES
 2
           16.    Plaintiff, as set forth in the attached Certification, acquired Colony
 3

 4   securities at artificially inflated prices during the Class Period and was damaged

 5   upon the revelation of the alleged corrective disclosures.
 6
           17.    Colony is a Maryland corporation with its principal executive offices
 7

 8   located at 515 South Flower Street, 44th Floor, Los Angeles, California 90071.

 9   Colony’s securities trade in an efficient market on the New York Stock Exchange
10
     (“NYSE”) under the ticker symbol “CLNY.”
11

12         18.    Defendant Thomas J. Barrack, Jr. (“Barrack”) has served as Colony’s

13   Chief Executive Officer at all relevant times.
14
           19.    Defendant Mark M. Hedstrom (“Hedstrom”) has served as Colony’s
15

16   Chief Financial Officer at all relevant times.
17         20.    Defendant Darren J. Tangen (“Tangen”) served as Colony’s President
18
     at all relevant times.
19
20         21.    Defendants Barrack, Hedstrom, and Tangen are sometimes referred to
21   herein as the “Individual Defendants.”
22
           22.    The Individual Defendants possessed the power and authority to control
23

24   the contents of Colony’s SEC filings, press releases, and other market
25   communications. The Individual Defendants were provided with copies of Colony’s
26
     SEC filings and press releases alleged herein to be misleading prior to or shortly
27

28   after their issuance and had the ability and opportunity to prevent their issuance or
                                               6
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 7 of 32 Page ID #:7



 1   to cause them to be corrected. Because of their positions with Colony, and their
 2
     access to material information available to them but not to the public, the Individual
 3

 4   Defendants knew that the adverse facts specified herein had not been disclosed to

 5   and were being concealed from the public, and that the positive representations being
 6
     made were then materially false and misleading. The Individual Defendants are
 7

 8   liable for the false statements and omissions pleaded herein.

 9                            SUBSTANTIVE ALLEGATIONS
10
                                           Background
11

12         23.    Colony is a leading global investment management firm with assets

13   under management of $55 billion. The Company manages capital on behalf of its
14
     stockholders, as well as institutional and retail investors in private funds, and traded
15

16   and non-traded real estate investment trusts.
17    Materially False and Misleading Statements Issued During the Class Period
18
           24.    The Class Period begins on August 9, 2019, when Colony issued a press
19
20   release during pre-market hours announcing its financial and operating results for its
21   second fiscal quarter ended June 30, 2019 (the “2Q19 Press Release”). The 2Q19
22
     Press Release also announced the Company’s intended sale of its multi-billion dollar
23

24   industrial portfolio, touting, in relevant part:
25         [T]he Company has engaged advisors to market the Company’s multi-
26         billion dollar industrial portfolio for sale, which may include the related
           management platform. There has been significant appreciation in the
27         value of our industrial portfolio driven by favorable operating
28         fundamentals and strong investor demand for light industrial assets. As
                                                 7
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 8 of 32 Page ID #:8



 1         a result, a sale of the industrial portfolio may yield a price higher than
 2         the value that may be ascribed by the market to the industrial portfolio
           as part of the Company's overall valuation. The Company is seeking to
 3         complete a sale by the end of 2019, however, no assurances can be
 4         made that a sale can be completed within the timeframe contemplated,
           or at all. In addition, the Company continues to monetize non-strategic
 5         Other Equity and Debt investments and other non-core assets to
 6         generate liquidity and simplify the business. With these anticipated
           proceeds, the Company may redeploy a portion of the proceeds into
 7         higher total return strategies (e.g. digital infrastructure, emerging
 8         markets and energy) and may further consider the reduction of
           corporate leverage.
 9

10         25.   That same day, Colony filed a quarterly report on Form 10-Q with the

11   SEC, reporting the Company’s financial and operating results for the quarter ended
12
     June 30, 2019 (the “2Q19 10-Q”). The 2Q19 10-Q stated, in relevant part:
13

14         . . . the Company has engaged advisors to market the Company’s multi-
           billion dollar industrial portfolio for sale, which may include the related
15         management platform. There has been significant appreciation in the
16         value of the industrial portfolio driven by favorable operating
           fundamentals and strong investor demand for light industrial assets. As
17         a result, a sale of the industrial portfolio may yield a price higher than
18         the value that may be ascribed by the market to the industrial portfolio
           as part of the Company's overall valuation. The Company is seeking to
19         complete a sale by the end of 2019, however, no assurances can be
20         made that a sale can be completed within the time frame contemplated,
           or at all. If a sale is completed, the Company may redeploy a portion of
21         the proceeds into higher total return strategies (e.g., digital
22         infrastructure, emerging markets and energy) and may further consider
           the reduction of corporate leverage. The planned sale of the industrial
23         segment, including its related management platform, represents a
24         strategic shift that will have a major effect on the Company’s operations
           and financial results, and has met the criteria as held for sale and
25         discontinued operations. Accordingly, for all current and prior periods
26         presented, the related assets and liabilities are presented as assets and
           liabilities held for sale on the consolidated balance sheets (Note 7) and
27         the related operating results are presented as income from discontinued
28         operations on the consolidated statement of operations (Note 15).
                                               8
           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 9 of 32 Page ID #:9



 1

 2         26.    Also that same day, Colony hosted an earnings call with investors and

 3   analysts. While providing an overview of the Company’s financial and operating
 4
     results for the second quarter of 2019, Defendant Barrack stated, in relevant part:
 5

 6         In Healthcare. What we said, we said we would successfully address
           the significant healthcare loan maturities in 2019 including the $1.725
 7         billion GAHR loan and co-assets to better position our portfolio for
 8         strategically alignment. What we've done, we consummated an
           important partnership with Ventas, a leading health care REIT and
 9         refinanced the $1.725 billion GAHR debt on attractive terms and
10         significantly derisked our Healthcare vertical.

11         Four of six 2019 loan maturities have now been refinanced and the
12         remaining two are expected to be refinanced or otherwise resolved by
           the year-end. 2019 was the year of liability management for Healthcare,
13         which has gone extremely well.
14
                                            ***
15

16         Given the significant appreciation and demand for industrial assets,
           we've decided that we are at an appropriate time to harvest our
17         Industrial Real Estate business. We formally launched the sale process
18         for our Industrial business. Should we receive offers at compelling
           levels, we anticipate a closing around year-end. In the meantime, we
19         continue to build and expand the portfolio, as is evidenced by our recent
20         Dermody acquisition of almost 12 million square feet at an acquisition
           cost of $1.2 billion.
21

22         27.    In addition, when providing an overview of the Company’s financial
23   results for the quarter, Defendant Hedstrom stated, in relevant part:
24
           Starting with the Healthcare Real Estate segment, same-store portfolio
25         NOI increased, 1% compared to first quarter 2019. On the financing
26         front, we refinanced on very favorable terms, $1.7 billion in health care
           debt which was scheduled to mature, in December 2019.
27

28
                                               9
           CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 10 of 32 Page ID #:10



 1          We contributed $175 million of equity, primarily to reduce the loan
 2          balance. And we expect that amount to decrease to approximately $90
            million, on a net basis following the sale of certain assets that were
 3          previously encumbered, by the original debt, and are presently under
 4          contract to be sold.

 5          This refinancing along with previously completed refinancing
 6          transactions earlier this year, addresses four of the six health care loans
            maturing in 2019 or 87% of the consolidated outstanding principal
 7          balances.
 8
            The remaining two health care, loans are expected to be refinanced or
 9          repaid by year-end. And with these health care maturities addressed, we
10          can dedicate our focus, entirely to operations and strategy to maximize
            value within our portfolio.
11

12          28.    In addition, when asked about the basis for the sale of the industrial

13    portfolio, Defendant Tangen stated, in relevant part:
14
            Given what our cost basis is in that portfolio we -- and given where
15          market values have gone, we would expect to realize a meaningful both
16          accounting as well as taxable gain if we sort of sell where we're seeing
            other trades occur in the marketplace. So, as Tom said, more to come
17          on that. We're mid-sale process. So, it's a little early to give guidance
18          on that. But we would expect that there will be a pretty meaningful
            gain at the end of the day.
19
20    (Emphasis added.)
21          29.    Finally, when asked a question regarding impairments, Defendant
22
      Hedstrom stated, in relevant part:
23

24          Look, as we realize small assets and as we call portfolios in our
            Healthcare and hospitality segments, that aren't held for sale. There is
25          going to be noise and there's going to be gains and losses in those
26          transactions as we go. I don't think that in -- for the year, we don't
            think that those gains and losses are that material to the operations
27          of the business.
28
                                                10
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 11 of 32 Page ID #:11



 1    (Emphasis added.)
 2
            30.    On September 30, 2019, Colony issued a press release announcing that
 3

 4    Blackstone would acquire Colony Industrial, the industrial real estate assets and

 5    affiliated industrial operating platform of Colony Capital, for an aggregate purchase
 6
      price of $5.9 billion (the “September 2019 Press Release”).          Specifically, the
 7

 8    September 2019 Press Release touted, in relevant part:

 9          Colony . . . and Blackstone Real Estate Partners IX, an affiliate of
10          Blackstone (NYSE: BX), announced today that they have entered into
            definitive agreements for Blackstone to acquire Colony Industrial, the
11          industrial real estate assets and affiliated industrial operating platform
12          of Colony Capital, for an aggregate purchase price of $5.9 billion.

13          The Colony Industrial last-mile light industrial portfolio represents the
14          substantial majority of the total transaction and comprises
            approximately 60 million square feet of infill, logistics assets across
15          465 light industrial buildings in 26 U.S. markets, with significant
16          concentration in Dallas, Atlanta, Florida, northern New Jersey, and
            California. The transaction also includes Colony’s 51% ownership
17          interest in a 4 million square foot portfolio of bulk distribution assets
18          and the affiliated operating platform which manages the properties of
            both portfolios. The aggregate net sales proceeds to Colony are
19          expected to be in excess of $1.2 billion.
20
            This transaction comprises one of the highest quality portfolios of last-
21          mile logistics assets in the U.S. Colony Industrial was formed in
22          December 2014 through Colony Capital’s acquisition of Cobalt Capital
            Partners, founded and led by Lewis D. Friedland. Since then, the
23          portfolio has doubled in size and produced strong and consistent
24          operating results.
25                                            ***
26
            Each of the agreements is subject to customary closing conditions,
27          including third party consent for the sale of the 51% interest in the bulk
28
                                               11
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 12 of 32 Page ID #:12



 1          industrial portfolio, and is expected to close in the fourth quarter of
 2          2019.

 3           Willkie Farr & Gallagher served as legal counsel, and Morgan Stanley
 4          and Eastdil Secured served as financial advisors, and CBRE National
            Partners served as real estate advisor to Colony Capital. Simpson
 5          Thacher & Bartlett served as legal counsel to Blackstone.
 6
            31.    The September 2019 Press Release also quoted several high-ranking
 7

 8    members of both Blackstone’s and Colony’s management who touted the sale of

 9    Colony Industrial, stating, in relevant part:
10
            Darren Tangen, President of Colony Capital, stated, “We appreciate
11          Blackstone has recognized the value that we’ve created at Colony
12          Industrial and they are the ideal steward to lead this business during the
            next phase of its growth. Lew Friedland and the Colony Industrial team
13          have executed flawlessly, achieving and even surpassing the goals of
14          our original investment thesis five years ago. This sale allows Colony
            to both achieve compelling returns for our investors and generate
15          significant liquidity, which among other uses, will help accelerate our
16          ongoing transition into digital real estate and infrastructure.”
17          Nadeem Meghji, Head of Real Estate Americas at Blackstone, stated,
18          “This acquisition of high quality warehouses demonstrates our
            continued strong conviction in logistics and positive e-commerce
19          trends. As retailers continue to shorten delivery times and expand their
20          last mile footprints, we believe warehouses in dense population centers
            will continue to experience outsized demand growth.”
21

22          Lew Friedland, Managing Director, Head of Colony Industrial,
            commented, “Last-mile logistics real estate continues to become an
23          increasingly critical component of the global supply chain. We are
24          pleased to have generated strong returns for our investors implementing
            this strategy and the portfolio and platform are extremely well-
25          positioned for the positive market environment and continued growing
26          demand for last-mile logistics space.”
27

28
                                                 12
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 13 of 32 Page ID #:13



 1          32.       The statements referenced in ¶¶ 24-31 were materially false and
 2
      misleading because Defendants made false and/or misleading statements, as well as
 3

 4    failed to disclose material adverse facts about the Company’s business, operational

 5    and compliance policies. Specifically, Defendants made false and/or misleading
 6
      statements and/or failed to disclose that: (i) Colony’s sale of its industrial real estate
 7

 8    portfolio and the bifurcation of Colony Credit Real Estate’s portfolio were

 9    foreseeably likely to negatively impact Colony’s financial and operating results; (ii)
10
      certain of Colony’s remaining portfolio companies carried unsustainable levels of
11

12    debt secured by hotels and healthcare-related properties and were thus at a

13    significant risk of default; and (iii) as a result, the Company’s public statements were
14
      materially false and misleading at all relevant times.
15

16                                The Truth Begins to Emerge
17          33.       On November 8, 2019, Colony announced its financial results for the
18
      third quarter of 2019. Among other results, the Company reported a GAAP net loss
19
20    of $555 million, or $1.15 per share, which “notably included reductions of goodwill,
21    real estate and provision for loan losses totaling $540.3 million . . . of which $387.0
22
      million was attributable to the reduction of goodwill primarily as a result of the
23

24    pending sale of the Company’s industrial investment management business and
25    related real estate portfolio, and the decrease in management fees from Colony
26
      Credit Real Estate, Inc. resulting from impairments related to its portfolio
27

28    bifurcation.”
                                                 13
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 14 of 32 Page ID #:14



 1          34.    On this news, Colony’s stock price fell $0.48 per share, or 8.76%, to
 2
      close at $5.00 per share on November 8, 2019. However, the Company’s stock price
 3

 4    continued to trade at artificially inflated prices throughout the remainder of the Class

 5    Period as a result of Defendants’ continued misstatements and omissions concerning
 6
      the financial health and stability of Colony’s portfolio companies.
 7

 8          35.    For example, on that same day, Colony hosted an earnings call with

 9    investors and analysts. While providing an overview of the financial and operating
10
      results of the third quarter of 2019, Defendant Barrack stated, in relevant part:
11

12          Now looking ahead. Sale of industrial is anticipated to generate roughly
            $1.2 billion of net equity proceeds to Colony Capital, and we expect
13          this transaction to close by year-end. As a result of the sale and other
14          monetizations referenced earlier, Colony Capital will be equipped
            with a substantial quantum of liquidity at what we think will be a very
15          appropriate time.
16
      (Emphasis added.)
17

18          36.    In addition, while providing an overview of the Company’s financial
19    results for the quarter, Defendant Hedstrom stated, in relevant part:
20
            Starting with the Healthcare Real Estate segment, same-store portfolio
21          NOI decreased 7% compared to second quarter 2019. Third quarter
22          2019 same-store net operating income included a one-time write-off of
            certain tenant rent receivables in the Hospitals portfolio. Excluding
23          one-time items from the same-store NOI, the healthcare, same-store
24          portfolio sequential quarter-to-quarter comparable net operating
            income would have decreased only 4%.
25

26          On the financing front, we refinanced $212 million British pound loan
            on a portfolio of UK senior housing assets, with a new $223 million
27          British pound, fully extended five-year loan at a substantially reduced
28          interest rate. This refinancing, along with previously completed
                                                14
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 15 of 32 Page ID #:15



 1          refinancing transactions this year, addresses all of near-term
 2          healthcare real estate loan maturities.

 3                                            ***.
 4
            Subsequent to the June 2019 refinancing of the largest healthcare loan,
 5          the company unwound the entire swap in the aggregate amount of $365
 6          million. For core FFO purposes, the company has excluded realized
            losses related to the swap, because the swap was an economic hedge
 7          against the refinancing risk of the maturing debt in the healthcare
 8          portfolio and core FFO does not reflect any realized gains or losses
            within our real estate verticals, or Investment Management businesses.
 9

10    (Emphasis added.)

11          37.    On February 28, 2020, Colony issued a press release during pre-market
12
      hours announcing its financial and operating results for its fourth fiscal quarter and
13

14    full year ended December 31, 2019 (the “4Q19 Press Release”). With respect to

15    hospitality and healthcare, the 4Q19 Press Release touted as a financial highlight, in
16
      relevant part: “[r]efinanced a £212 million loan on a U.K. portfolio of senior housing
17

18    assets and a $48 million loan on skilled nursing facilities portfolios, which, together
19    with previously completed refinancing transactions in 2019, addresses all material
20
      near-term healthcare real estate loan maturities.” Moreover, the 4Q19 Press Release
21

22    stated: “[w]ith respect to the healthcare and hospitality units, the Company
23    successfully addressed all material near-term debt maturities allowing the respective
24
      business unit leaders to focus on improving cash flows through operational
25

26    management and capital expenditures.”
27

28
                                                15
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 16 of 32 Page ID #:16



 1            38.   That same day, Colony hosted an earnings call with investors and
 2
      analysts. While providing an update of the Company’s financial and operating
 3

 4    performance of the fourth quarter of 2019, Defendant Barrack stated, in relevant

 5    part:
 6
              Healthcare: We refinanced in aggregate $2.2 billion of debt, including
 7            $1.725 billion and a GAHR loan refinancing. That addressed all of our
 8            material near-term maturities and puts us in a very good shape. In
              addition, we sold three hospitals, generating $88 million of equity
 9            proceeds.
10
      (Emphases added.)
11

12            39.   In addition, while providing an overview of the Company’s financial

13    results for the quarter, Defendant Hedstrom stated, in relevant part:
14
              Moving to the healthcare real estate segment. The fourth quarter
15            included a onetime recovery of rent receivables and termination fees,
16            which resulted in an 11% same-store portfolio NOI increase from the
              third quarter. Excluding these onetime items, same-store NOI was flat.
17            Same-store portfolio full year 2019 NOI was also flat compared to
18            2018. There were two significant transactions on the healthcare
              financing front. We refinanced the £212 million loan on a portfolio of
19            UK senior housing assets with a new £223 million fully extended five-
20            year loan at a substantially reduced interest rate. Additionally, we put
              in place a $48 million loan on a skilled nursing facility, lengthening the
21            fully extended maturity date to 2024 at a similar interest rate. These
22            refinancings along with previously completed refinancing
              transactions in 2019 address all near-term healthcare real estate loan
23            maturities, which was a key 2019 objective.
24
      (Emphasis added.)
25

26            40.   Finally, when asked about special dividends, Defendant Barrack stated,
27    in relevant part:
28
                                                 16
              CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 17 of 32 Page ID #:17



 1          The legacy businesses are stabilized, they’re doing actually better than
 2          we anticipated in a different way. So, one time when we talk about
            special dividend, we’ve got hospitality and healthcare, we trimmed out
 3          debt to stabilize the income stream, other than the last week, and with
 4          ramifications of coronavirus and volatility in this market are, we’re
            comfortable keeping that cash flow going as we transition.
 5

 6          41.    On March 2, 2020, Colony filed an annual report on Form 10-K with

 7    the SEC, reporting the Company’s financial and operating results for the quarter and
 8
      year ended December 31, 2019 (the “2019 10-K”). The 2019 10-K contained the
 9

10    following representations with respect to the condition of its portfolio of companies

11    in the healthcare and hospitality segments:
12
            With respect to the healthcare and hospitality segments, the Company
13          successfully addressed all material near-term debt maturities,
14          allowing the respective business unit leaders to focus on improving
            cash flows through operational management and capital
15          expenditures. The Company does not currently anticipate significantly
16          shortened hold periods for its healthcare and hospitality assets solely as
            a result of its current strategy to focus on digital real estate and
17          infrastructure. Holding periods will depend, in part, on prevailing
18          economic conditions and market opportunities as they arise. In the
            fourth quarter of 2019, the Company continued to perform its
19          impairment assessment of healthcare and hospitality assets in
20          accordance with its policies and in the normal course of business, and
            applied its best estimate at this time based upon undiscounted future
21          net cash flows to be generated by these assets over a long-term hold.
22
      (Emphases added.)
23

24          42.    The statements referenced in ¶¶ 35-41 were materially false and
25    misleading because Defendants made false and/or misleading statements, as well as
26
      failed to disclose material adverse facts about the Company’s business, operational
27

28    and compliance policies. Specifically, Defendants made false and/or misleading
                                               17
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 18 of 32 Page ID #:18



 1    statements and/or failed to disclose that: (i) certain of Colony’s portfolio companies
 2
      carried unsustainable levels of debt secured by hotels and healthcare-related
 3

 4    properties and were thus at a significant risk of default; and (ii) as a result, the

 5    Company’s public statements were materially false and misleading at all relevant
 6
      times.
 7

 8                                  The Truth Fully Emerges

 9             43.   On May 8, 2020, Colony issued a press release announcing its financial
10
      and operating results for the first quarter of 2020. In the press release, Colony
11

12    reported that its portfolio companies had defaulted on $3.2 billion of debt secured

13    by hotels and healthcare-related properties and that Colony had received a notice of
14
      acceleration covering $780 million of the defaulted debt.
15

16             44.   On this news, Colony’s stock price fell $0.08 per share, or 3.81%, to
17    close at $2.02 per share on May 8, 2020.
18
               45.   As a result of Defendants’ wrongful acts and omissions, and the
19
20    precipitous decline in the market value of the Company’s securities, Plaintiff and
21    other Class members have suffered significant losses and damages.
22
                       PLAINTIFF’S CLASS ACTION ALLEGATIONS
23

24             46.   Plaintiff brings this action as a class action pursuant to Federal Rule of
25    Civil Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who
26
      purchased or otherwise acquired Colony securities during the Class Period (the
27

28    “Class”); and were damaged upon the revelation of the alleged corrective
                                                  18
               CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 19 of 32 Page ID #:19



 1    disclosures. Excluded from the Class are Defendants herein, the officers and
 2
      directors of the Company, at all relevant times, members of their immediate families
 3

 4    and their legal representatives, heirs, successors or assigns and any entity in which

 5    Defendants have or had a controlling interest.
 6
             47.      The members of the Class are so numerous that joinder of all members
 7

 8    is impracticable. Throughout the Class Period, Colony securities were actively

 9    traded on the NYSE. While the exact number of Class members is unknown to
10
      Plaintiff at this time and can be ascertained only through appropriate discovery,
11

12    Plaintiff believes that there are hundreds or thousands of members in the proposed

13    Class. Record owners and other members of the Class may be identified from
14
      records maintained by Colony or its transfer agent and may be notified of the
15

16    pendency of this action by mail, using the form of notice similar to that customarily
17    used in securities class actions.
18
             48.      Plaintiff’s claims are typical of the claims of the members of the Class
19
20    as all members of the Class are similarly affected by Defendants’ wrongful conduct
21    in violation of federal law that is complained of herein.
22
             49.      Plaintiff will fairly and adequately protect the interests of the members
23

24    of the Class and has retained counsel competent and experienced in class and
25    securities litigation. Plaintiff has no interests antagonistic to or in conflict with those
26
      of the Class.
27

28
                                                  19
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 20 of 32 Page ID #:20



 1          50.       Common questions of law and fact exist as to all members of the Class
 2
      and predominate over any questions solely affecting individual members of the
 3

 4    Class. Among the questions of law and fact common to the Class are:

 5                •    whether the federal securities laws were violated by Defendants’ acts
 6                     as alleged herein;

 7                •    whether statements made by Defendants to the investing public
 8                     during the Class Period misrepresented material facts about the
                       business, operations and management of Colony;
 9

10                •    whether the Individual Defendants caused Colony to issue false and
                       misleading financial statements during the Class Period;
11

12                •    whether Defendants acted knowingly or recklessly in issuing false
                       and misleading financial statements;
13

14                •    whether the prices of Colony securities during the Class Period were
                       artificially inflated because of the Defendants’ conduct complained of
15
                       herein; and
16

17                •    whether the members of the Class have sustained damages and, if so,
                       what is the proper measure of damages.
18

19          51.       A class action is superior to all other available methods for the fair and

20    efficient adjudication of this controversy since joinder of all members is
21
      impracticable. Furthermore, as the damages suffered by individual Class members
22

23    may be relatively small, the expense and burden of individual litigation make it

24    impossible for members of the Class to individually redress the wrongs done to them.
25
      There will be no difficulty in the management of this action as a class action.
26
27          52.       Plaintiff will rely, in part, upon the presumption of reliance established

28    by the fraud-on-the-market doctrine in that:
                                                   20
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 21 of 32 Page ID #:21



 1                •    Defendants made public misrepresentations or failed to disclose
 2                     material facts during the Class Period;

 3                •    the omissions and misrepresentations were material;
 4
                  •    Colony securities are traded in an efficient market;
 5

 6                •    the Company’s shares were liquid and traded with moderate to heavy
                       volume during the Class Period;
 7

 8                •    the Company traded on the NYSE and was covered by multiple
                       analysts;
 9

10                •    the misrepresentations and omissions alleged would tend to induce a
11
                       reasonable investor to misjudge the value of the Company’s
                       securities; and
12

13                •    Plaintiff and members of the Class purchased, acquired and/or sold
                       Colony securities between the time the Defendants failed to disclose
14                     or misrepresented material facts and the time the true facts were
15                     disclosed, without knowledge of the omitted or misrepresented facts.

16          53.       Based upon the foregoing, Plaintiff and the members of the Class are
17
      entitled to a presumption of reliance upon the integrity of the market.
18

19          54.       Alternatively, Plaintiff and the members of the Class are entitled to the

20    presumption of reliance established by the Supreme Court in Affiliated Ute Citizens
21
      of the State of Utah v. United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as
22

23    Defendants omitted material information in their Class Period statements in violation
24    of a duty to disclose such information, as detailed above.
25

26
27

28
                                                  21
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 22 of 32 Page ID #:22



 1                                          COUNT I
 2
      (Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated
 3                         Thereunder Against All Defendants)
 4
            55.    Plaintiff repeats and re-alleges each and every allegation contained
 5

 6    above as if fully set forth herein.

 7          56.    This Count is asserted against Defendants and is based upon Section
 8
      10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated
 9

10    thereunder by the SEC.

11          57.    During the Class Period, Defendants engaged in a plan, scheme,
12
      conspiracy and course of conduct, pursuant to which they knowingly or recklessly
13

14    engaged in acts, transactions, practices and courses of business which operated as a

15    fraud and deceit upon Plaintiff and the other members of the Class; made various
16
      untrue statements of material facts and omitted to state material facts necessary in
17

18    order to make the statements made, in light of the circumstances under which they
19    were made, not misleading; and employed devices, schemes and artifices to defraud
20
      in connection with the purchase and sale of securities. Such scheme was intended
21

22    to, and, throughout the Class Period, did: (i) deceive the investing public, including
23    Plaintiff and other Class members, as alleged herein; (ii) artificially inflate and
24
      maintain the market price of Colony securities; and (iii) cause Plaintiff and other
25

26    members of the Class to purchase or otherwise acquire Colony securities and options
27

28
                                               22
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 23 of 32 Page ID #:23



 1    at artificially inflated prices. In furtherance of this unlawful scheme, plan and course
 2
      of conduct, Defendants, and each of them, took the actions set forth herein.
 3

 4          58.    Pursuant to the above plan, scheme, conspiracy and course of conduct,

 5    each of the Defendants participated directly or indirectly in the preparation and/or
 6
      issuance of the quarterly and annual reports, SEC filings, press releases and other
 7

 8    statements and documents described above, including statements made to securities

 9    analysts and the media that were designed to influence the market for Colony
10
      securities. Such reports, filings, releases and statements were materially false and
11

12    misleading in that they failed to disclose material adverse information and

13    misrepresented the truth about Colony’s finances and business prospects.
14
            59.      By virtue of their positions at Colony, Defendants had actual
15

16    knowledge of the materially false and misleading statements and material omissions
17    alleged herein and intended thereby to deceive Plaintiff and the other members of
18
      the Class, or, in the alternative, Defendants acted with reckless disregard for the truth
19
20    in that they failed or refused to ascertain and disclose such facts as would reveal the
21    materially false and misleading nature of the statements made, although such facts
22
      were readily available to Defendants. Said acts and omissions of Defendants were
23

24    committed willfully or with reckless disregard for the truth. In addition, each
25    Defendant knew or recklessly disregarded that material facts were being
26
      misrepresented or omitted as described above.
27

28
                                                 23
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 24 of 32 Page ID #:24



 1          60.    Information showing that Defendants acted knowingly or with reckless
 2
      disregard for the truth is peculiarly within Defendants’ knowledge and control. As
 3

 4    the senior managers and/or directors of Colony, the Individual Defendants had

 5    knowledge of the details of Colony’s internal affairs.
 6
            61.    The Individual Defendants are liable both directly and indirectly for the
 7

 8    wrongs complained of herein. Because of their positions of control and authority,

 9    the Individual Defendants were able to and did, directly or indirectly, control the
10
      content of the statements of Colony. As officers and/or directors of a publicly-held
11

12    company, the Individual Defendants had a duty to disseminate timely, accurate, and

13    truthful information with respect to Colony’s businesses, operations, future financial
14
      condition and future prospects.        As a result of the dissemination of the
15

16    aforementioned false and misleading reports, releases and public statements, the
17    market price of Colony securities was artificially inflated throughout the Class
18
      Period. In ignorance of the adverse facts concerning Colony’s business and financial
19
20    condition which were concealed by Defendants, Plaintiff and the other members of
21    the Class purchased or otherwise acquired Colony securities at artificially inflated
22
      prices and relied upon the price of the securities, the integrity of the market for the
23

24    securities and/or upon statements disseminated by Defendants, and were damaged
25    thereby.
26
            62.    During the Class Period, Colony securities were traded on an active and
27

28    efficient market. Plaintiff and the other members of the Class, relying on the
                                                24
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 25 of 32 Page ID #:25



 1    materially false and misleading statements described herein, which the Defendants
 2
      made, issued or caused to be disseminated, or relying upon the integrity of the
 3

 4    market, purchased or otherwise acquired shares of Colony securities at prices

 5    artificially inflated by Defendants’ wrongful conduct. Had Plaintiff and the other
 6
      members of the Class known the truth, they would not have purchased or otherwise
 7

 8    acquired said securities, or would not have purchased or otherwise acquired them at

 9    the inflated prices that were paid. At the time of the purchases and/or acquisitions
10
      by Plaintiff and the Class, the true value of Colony securities was substantially lower
11

12    than the prices paid by Plaintiff and the other members of the Class. The market

13    price of Colony securities declined sharply upon public disclosure of the facts
14
      alleged herein to the injury of Plaintiff and Class members.
15

16          63.    By reason of the conduct alleged herein, Defendants knowingly or
17    recklessly, directly or indirectly, have violated Section 10(b) of the Exchange Act
18
      and Rule 10b-5 promulgated thereunder.
19
20          64.    As a direct and proximate result of Defendants’ wrongful conduct,
21    Plaintiff and the other members of the Class suffered damages in connection with
22
      their respective purchases, acquisitions and sales of the Company’s securities during
23

24    the Class Period, upon the disclosure that the Company had been disseminating
25    misrepresented financial statements to the investing public.
26
27

28
                                                25
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 26 of 32 Page ID #:26



 1                                         COUNT II
 2
         (Violations of Section 20(a) of the Exchange Act Against The Individual
 3                                      Defendants)
 4
            65.    Plaintiff repeats and re-alleges each and every allegation contained in
 5

 6    the foregoing paragraphs as if fully set forth herein.

 7          66.    During the Class Period, the Individual Defendants participated in the
 8
      operation and management of Colony, and conducted and participated, directly and
 9

10    indirectly, in the conduct of Colony’s business affairs. Because of their senior

11    positions, they knew the adverse non-public information about Colony’s
12
      misstatement of income and expenses and false financial statements.
13

14          67.    As officers and/or directors of a publicly owned company, the

15    Individual Defendants had a duty to disseminate accurate and truthful information
16
      with respect to Colony’s financial condition and results of operations, and to correct
17

18    promptly any public statements issued by Colony which had become materially false
19    or misleading.
20
            68.    Because of their positions of control and authority as senior officers,
21

22    the Individual Defendants were able to, and did, control the contents of the various
23    reports, press releases and public filings which Colony disseminated in the
24
      marketplace during the Class Period concerning Colony’s results of operations.
25

26    Throughout the Class Period, the Individual Defendants exercised their power and
27    authority to cause Colony to engage in the wrongful acts complained of herein. The
28
                                                26
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 27 of 32 Page ID #:27



 1    Individual Defendants therefore, were “controlling persons” of Colony within the
 2
      meaning of Section 20(a) of the Exchange Act. In this capacity, they participated in
 3

 4    the unlawful conduct alleged which artificially inflated the market price of Colony

 5    securities.
 6
             69.    Each of the Individual Defendants, therefore, acted as a controlling
 7

 8    person of Colony. By reason of their senior management positions and/or being

 9    directors of Colony, each of the Individual Defendants had the power to direct the
10
      actions of, and exercised the same to cause, Colony to engage in the unlawful acts
11

12    and conduct complained of herein. Each of the Individual Defendants exercised

13    control over the general operations of Colony and possessed the power to control the
14
      specific activities which comprise the primary violations about which Plaintiff and
15

16    the other members of the Class complain.
17           70.    By reason of the above conduct, the Individual Defendants are liable
18
      pursuant to Section 20(a) of the Exchange Act for the violations committed by
19
20    Colony.
21                                 PRAYER FOR RELIEF
22
             WHEREFORE, Plaintiff demands judgment against Defendants as follows:
23

24           A.     Determining that the instant action may be maintained as a class action
25    under Rule 23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the
26
      Class representative;
27

28
                                               27
             CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 28 of 32 Page ID #:28



 1          B.     Requiring Defendants to pay damages sustained by Plaintiff and the
 2
      Class by reason of the acts and transactions alleged herein;
 3

 4          C.     Awarding Plaintiff and the other members of the Class prejudgment and

 5    post-judgment interest, as well as their reasonable attorneys’ fees, expert fees and
 6
      other costs; and
 7

 8          D.     Awarding such other and further relief as this Court may deem just and

 9    proper.
10
                             DEMAND FOR TRIAL BY JURY
11

12          Plaintiff hereby demands a trial by jury.

13    Dated: May 26, 2020
14                                                  Respectfully submitted,
15

16                                                  POMERANTZ LLP
17
                                                    /s/ Jennifer Pafiti
18                                                  Jennifer Pafiti (SBN 282790)
                                                    1100 Glendon Avenue, 15th Floor
19
                                                    Los Angeles, California 90024
20                                                  Telephone: (310) 405-7190
                                                    jpafiti@pomlaw.com
21

22                                                  POMERANTZ LLP
23
                                                    Jeremy A. Lieberman
                                                    (pro hac vice application forthcoming)
24                                                  J. Alexander Hood II
25
                                                    (pro hac vice application forthcoming)
                                                    600 Third Avenue, 20th Floor
26                                                  New York, New York 10016
27
                                                    Telephone: (212) 661-1100
                                                    jalieberman@pomlaw.com
28                                                  ahood@pomlaw.com
                                               28
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
     Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 29 of 32 Page ID #:29



 1

 2                                               POMERANTZ LLP
                                                 Patrick V. Dahlstrom
 3                                               (pro hac vice application forthcoming)
 4                                               10 South La Salle Street, Suite 3505
                                                 Chicago, Illinois 60603
 5                                               Telephone: (312) 377-1181
 6                                               Facsimile: (312) 377-1184
                                                 pdahlstrom@pomlaw.com
 7

 8                                               Attorneys for Plaintiff

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                            29
            CLASS ACTION COMPLAINT FOR VIOLATIONS OF THE FEDERAL SECURITIES LAWS
Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 30 of 32 Page ID #:30
e 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 31 of 32 Page ID
Case 2:20-cv-04673-RGK-AS Document 1 Filed 05/26/20 Page 32 of 32 Page ID #:32



  Colony Capital, Inc. (CLNY)                                                 Swartzendruber, Alex

                                       List of Purchases and Sales

                                Purchase              Number of                 Price Per
         Date                    or Sale              Shares/Unit              Share/Unit

            3/26/2020                 Purchase                       1,000                  $2.3500
            3/26/2020                 Purchase                         559                  $2.3000
            3/27/2020                 Purchase                          50                  $2.3100
            3/27/2020                 Purchase                          50                  $2.3050
            3/27/2020                 Purchase                          41                  $2.2700
            3/27/2020                 Purchase                         426                  $2.2700
            4/20/2020                 Purchase                           3                  $1.8700
            4/14/2020                     Sale                        (500)                 $2.3500
            4/14/2020                     Sale                         (10)                 $2.4202
            4/13/2020                     Sale                        (100)                 $2.3500
